Case 1:18-cr-00528-JMF Document 278 Filed 02/18/20 Page 1of5

KENNETH A. PAUL
ATTORNEY AT LAW

140 Broapway - Suire 4610
New York, N.Y. 10005
TELEPHONE: (212) 587-8000
Fax: (212) 858-7750

kpaul@kennethpaulesq.com

February 17, 2020

Via ECF and Regular Mail
Honorable Jesse M. Furman

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Adrienne Roberts
18 Cr.528 (JMF)

Dear Judge Furman:

I represent Ms. Adrienne Roberts in the above-referenced matter. Ms.
Roberts’s case is presently scheduled for sentencing on March 2, 2020. Please
accept this letter as a sentencing submission on behalf of Ms. Roberts who has
received and reviewed both her Presentence Investigation Report ("PSR") and her
revised PSR. We have set forth and incorporated any factual objections to the PSR
in this submission.

On August 27, 2019, Adrienne Roberts pled guilty as charged to Count
1 before Your Honor. She has admitted to agreeing with others to violate the Travel
Act, 18 U.S.C. §1952(a), in violation of Title 18 U.S.C. §371, in that she allowed her
apartment to be used for prostitution in return for money and therefore aided in the
promotion of prostitution. She became aware that one of the girls using her
apartment was a minor.

The Probation Department has determined Ms. Roberts’s total offense
level to be 29 and that she is in criminal history category IV. This calculation differs
from the plea agreement between the parties in that the agreement found that Ms. Roberts
was in criminal history category III and, with certain added enhancements and acceptance
of responsibility, her advisory guidelines range was 108 to 135 months’ imprisonment.
(PSR, §928-68). This change in her criminal history category would increase her
advisory guidelines range to 121 to 151 months’ imprisonment. However, pursuant to
§5G1.1(a) of the U.S.S.G., because the statutory maximum term of imprisonment for the
offense of conviction is less than the minimum of the applicable Guidelines range, her
Guidelines is the statutorily authorized maximum sentence of 60 months.
Case 1:18-cr-00528-JMF Document 278 Filed 02/18/20 Page 2 of 5

Honorable Jesse M. Furman
February 17, 2020
Page Two

It should also be noted that in reviewing Ms. Roberts's criminal
history almost every arrest she has ever had, with very few exceptions, has involved
the possession of drugs. Many of these arrests were for misdemeanor offenses and
often the possession of marijuana.

As this Court is very well aware, the Sentencing Guidelines are
advisory, post United States v. Booker, 125 S. Ct. 738 (2005), and are but one of five
factors to be considered in determining a sentence. District courts are nevertheless
directed to determine the applicable guidelines range and consider it along with all
of the factors listed in 18 U.S.C. §3553(a). United States v. Crosby, 397 F.3d 103 (2d
Cir. 2005). The Supreme Court's opinion in Gall v. United States, 128 S. Ct. 586
(2007), “rejected an appellate rule that requires ‘extraordinary’ circumstances to
justify a sentence outside the Guidelines range” and further “rejected the use of a
rigid mathematical formula that uses the percentage of a departure as the standard
for determining the strength of the justifications required for a specific sentence.”
According to the Gall case, the Sentencing Guidelines provide a sentencing court
with a “starting point and the initial benchmark”. The requirement that a court
impose a “sufficient, but not greater than necessary” sentence to achieve those goals
sets a limit on the sentence that a court may impose. The Court of Appeals cannot
overrule a district court’s sentence that is based upon the consideration of the
§3553(a) factors along with a reasonable and rationale determination in light of the
record in the particular case. The Supreme Court in Kimbrough v. United States, 552
U.S. 85, 128 S. Ct. 558 (2007), rejected an attempt to give special weight to the
Sentencing Guidelines. These cases clearly state that the district courts are only
required to look to the advisory guidelines as they should also look to all the other
factors as set forth in 18 U.S.C. §3553(a).

Attached hereto are letters of support for Ms. Roberts from a few of her
friends. These letters attest to the fact that she is fundamentally a positive person.
This Court should also be aware that while Ms. Roberts’s family are all supportive of
her she nevertheless refused to ask them to write letters to the Court on her behalf
because she is too embarrassed for her actions and did not want to bother them
with her problems.

The PSR has misstated many of the facts surrounding my client's
troubled upbringing and history. Her father was an alcoholic who attempted to be
clean for twenty-five years before he died of cancer in 1979, (PSR, 772). Ms.
Roberts learned that he was not her true biological father when she was 22 years
old and this proved to be very distressful and emotionally difficult for her. (PSR,

75).
Case 1:18-cr-00528-JMF Document 278 Filed 02/18/20 Page 3 of 5

Honorable Jesse M. Furman
February 17, 2020
Page Three

Ms. Roberts was only 17 years old when she was raped and this sexual
assault produced her daughter, Ebony, who to this date is not aware of the
circumstances that led to her birth. Contrary to the PSR, the daughter is employed
with the New York City Housing Authority. (PSR, 76). Ebony Roberts was raised
by both Adrienne and her mother and never placed in foster care. My client and her
mother also raised her other two children, Brandon and Erica, until the death of
Adrienne’s mother in 1991. At that time all of the children, including Dorian who
was born after her mother’s death, were placed in foster care and the three children
were later adopted by the foster father, Herbert Drummond.

My client states that 75 of the PSR is inaccurate. I attended her PSR
interview and she never stated what is set forth in this paragraph. Consequently,
{75 should be redacted from her PSR.

Ms. Roberts acknowledges that she needs drug counseling. As noted
in the PSR, she has a history of both alcohol and drug abuse starting when she was
17 years old. Many of her previous arrests were directly related to her drug
addiction. Recognizing that she needed help, she voluntarily entered an 8-day detox
program in 2014, called “Medical Arts” located in Queens. She was then referred to
Daytop Village in Rhinebeck, N.Y. for 28 days of counseling and thereafter referred
to “Bridge Back to Life” located at 45 Remsen St. in Brooklyn. This was an
outpatient program that she attended for one year in 2015. (PSR, J84-86).

While the PSR states that Ms. Roberts was unemployed from 1987
through 2015, prior to 1987 she was employed. From 1982 to 1987, she worked for
“Citywide Security” as an armed security guard. She also worked as a security guard
for three years at “South Street Seaport Security”. In recent years, starting in 2015,
she worked off the books for her cousin on the “Brooklyn Organic Truck”. (PSR,
1189-90).

In 1997, Ms. Roberts was diagnosed with the human
immunodeficiency virus (HIV). (PSR, 182). This condition has required her to be on
a strict regimen of medications to combat the disease. For months after her arrest
for the instant offense, my client did not receive proper medications or attention at
MCC for her condition which proved to be extremely difficult for her.

It is not surprising to learn that, in addition to the lack of medical
attention that my client was in need of for two months after she arrived at MCC, the
conditions she and other female inmates have had to endure have been inhumane.
Rather than discussing in detail the terribly unhealthy environment at MCC that Ms.
Roberts and others have had to live through, I have enclosed a memorandum from
Case 1:18-cr-00528-JMF Document 278 Filed 02/18/20 Page 4 of 5

Honorable Jesse M. Furman
February 17, 2020
Page Four

Ms. Deirdre von Dornum of the Federal Defenders office, EDNY, who conducted a
visit at MCC in May of 2019. This memorandum provides Your Honor with a look
into what the housing for Ms. Roberts has been like during these past 15 months of
confinement. | would respectfully request that these abhorrent living conditions be
one of the many factors this Court considers when evaluating whether a significant
variance from my client’s Guidelines should be applied.

Throughout the difficult time Ms. Roberts has been incarcerated at
MCC, she nevertheless has managed not to utilize her time constructively. Though
little is offered at MCC in way counseling and educational programs, my client has
managed to complete many such group programs. Enclosed are several certificates
of achievement by Ms. Roberts as well as a work performance rating from her job at
commissary.

A non-guideline sentence best supports the sentencing Section 3553(a) of
title 18. This section provides that “{t]he court shall in every case impose a sentence
sufficient, but not greater than necessary to comply with the purposes set out in paragraph
(2) of this subsection.” 18 U.S.C. §3553(a). This command, known as the “parsimony
clause,” defines the scope of a sentencing court’s “overarching duty.” Pepper v. United
States, 131 S. Ct. 1229, 1243 (2011). Among the factors to be considered under § 3553(a)
are (1) the nature and circumstances of the offense, (2) the history and characteristics of
the defendant, and (3) “the need for the sentence imposed—{A) to reflect the seriousness
of the offense, to promote respect for the law, and to provide just punishment for the
offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect the public
from future crimes of the defendant; and (D) to provide the defendant with needed
educational or vocational training[.]” 18 U.S.C. §3553(a). As the Supreme Court
reaffirmed in Pepper v. United States, 131 S. Ct. 1229 (2011), a sentencing judge should
“consider every convicted person as an individual and every case as a unique study in the
human failings that sometimes mitigate, sometimes magnify, the crime and the punish-
ment to ensue.” Id. at 1240 (quoting Koon v. United States, 518 U.S. 81, 113 (1996).

In evaluating what an appropriate sentence for Adrienne Roberts would
be, it should be emphasized the role she played in this offense. Unlike some of her co-
defendants, Ms. Roberts never recruited or solicited anyone to be a prostitute. What she
did, and has fully accepted responsibility for doing, is rented out a room in her apartment
to Hubert Dupigny who then used this location as a bedroom for him to promote
prostitution on behalf of young women who were minors. This room was rented for a
total of three months and Ms. Roberts was compensated for doing so.
Case 1:18-cr-00528-JMF Document 278 Filed 02/18/20 Page 5 of 5

Honorable Jesse M. Furman
February 17, 2020
Page Five

While probation recommends a Guideline sentence of 60 months
incarceration, I would respectfully request that, after a full review of all the
considerations as set forth in 18 U.S.C. §3553(a). as well as the limited role she played in
this conspiracy, a sentence that is a variance and significantly lower from her Guidelines
would be appropriate. Consequently, given all of the previously set forth reasons, a
sentence of time served would be proper in this case.

Thank you for your consideration.

Yours truly,

AA

Kenneth A. Paul

Cc: Mary Elizabeth Bracewell
Elinor Lynn Tarlow
Jacob Gutwillig
Assistant U.S. Attorneys (Via ECF)
